DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendments and arguments filed 16 February 2020 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maxim (US 2017/0097344).
With respect to claim 1, Maxim teaches a biosensor comprising:
a solution chamber containing primary antibodies, secondary antibodies and measuring substances, which are all present in a storage solution in the solution chamber (target capture antibodies, detection antibodies and detection conjugate are measuring substances present in a solution, par. 84, 90, 92; Fig. 5A);

a discharging fluid transfer unit for connecting the solution chamber to a discharging port (solution chamber is moved to a dumping station, which is seen as the claimed discharging fluid transfer unit, where a suction pump and tubing is introduced into the solution, wherein the tube is interpreted as the claimed discharging port, par. 72).
With respect to claim 4, Maxim teaches antigens supplied through the injection fluid transfer unit are simultaneously bound to the primary antibodies and the secondary antibodies (dispenser adds sample to the solution chamber to be tested, par. 66; biomarkers in the sample binds to both the target capture antibody and the target detection antibody which are the claimed first and second antibodies, par. 95; biomarker is an antigen, par. 104 and 123).
With respect to claim 5, Maxim teaches a concentration of the antigens is calculated by measuring an amount of binding agents which are a complex formed by the primary antibodies, the secondary antibodies and the measuring substances (par. 50, 76, 77 and 81).
With respect to claim 6, Maxim teaches the contents of the solution chamber discharged through the discharging fluid unit, wherein the contents of the chamber are substances except for the binding agents (solution removed from sample wells at dumping station, which is the claimed discharging fluid unit, par. 49 and 72; rinsing 
Claim 7 is drawn to amplification agents that are supplied to the injection fluid transfer unit and bound to the measuring substances, which is drawn to a functional limitation of the biosensor.  The claims are drawn to a biosensor and therefore the biosensor must only be capable of performing any claimed functional limitations.  The supplying of amplification agents does not add any structural limitations to the claimed biosensor.  Maxim teaches the claimed biosensor having an injection fluid transfer unit which is considered capable of supply any fluid to the solution including a fluid comprising amplification agents that are bound to the measuring substances.
With respect to claims 8, Maxim teaches the measuring substances having fluorescent characteristics (par. 114).
With respect to claim 9, Maxim teaches the biosensor further comprising a light source and a photodetector (par. 37 and 45).
With respect to claim 10, Maxim teaches a measuring method comprising:
preparing a solution chamber containing primary antibodies, secondary antibodies and measuring substances, which are all present in a storage solution in the solution chamber (target capture antibodies, detection antibodies and detection conjugate are measuring substances present in a solution, par. 84, 90, 92; Fig. 5A);
injecting antigens into the solution chamber (par. 95, Fig. 5B); and

With respect to claim 11, Maxim teaches injecting amplification agents for signal amplification after the antigens are bound to the primary and secondary antibodies at the same time (adding a substrate, par. 50).
With respect to claims 2 and 12, Maxim teaches the primary antibodies immobilized in the solution chamber (par. 59, target capture antibody, 520, Fig. 5A-C).
With respect to claim 3 and 13, Maxim teaches the secondary antibodies and the measuring substances are bound to each other (par. 70 and 91).
With respect to claim 14, Maxim teaches the measuring substances are a chemical material having an optical property (par. 114).
With respect to claim 15, Maxim teaches the antigens bound to the primary antibodies and the second antibodies at the same time, discharging through washing substances except for binding agents which are a complex formed by the primary antibodies, the secondary antibodies, the antigen and the measuring substances (rinsing leaves behind only bound material at the bottom of the well which is the complex comprising primary antibody, antigen, secondary antibody and measuring substance, par. 95, Fig. 5C).

Response to Arguments
Applicant’s amendments and arguments filed 16 February 2021, with respect to the rejection(s) of the pending claim(s) have been fully considered and are persuasive.  

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gatto-Menking et al. (US 2003/0108973) teach antibody conjugates needed for an immunoreaction as well as the appropriate amount of paramagnetic beads to elicit an ECL response, wherein the antibodies and beads are lyophilized until a sample is added at which point they are all present in a solution in a solution chamber (par. 190).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MELANIE BROWN/           Primary Examiner, Art Unit 1641